                          Case 20-30162 Document 26 Filed in TXSB on 02/12/20 Page 1 of 2

 Fill in this information to identify your case:

 Debtor 1                Jon Steven Steidl
                         First Name                         Middle Name                 Last Name

 Debtor 2                Denise Anne Steidl
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF TEXAS

 Case number           20-30162
 (if known)
                                                                                                                                          Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      14026 Conway Place Cypress, TX                                 $343,349.00                               $58,349.00      Tex. Const. art. XVI, §§ 50, 51,
      77429 Harris County                                                                                                      Tex. Prop. Code §§
      Line from Schedule A/B: 1.1                                                          100% of fair market value, up to    41.001-.002
                                                                                           any applicable statutory limit

      Appliances, kitchenware, dinette set,                            $2,500.00                                 $2,500.00     Tex. Prop. Code §§
      breakfast set, 4 sofas, 1 loveseat, 1                                                                                    42.001(a)(1), (2), 42.002(a)(1)
      ottoman, 2 recliners, 5 end tables, 6                                                100% of fair market value, up to
      lamps, 3 bedroom sets, 2 office                                                      any applicable statutory limit
      desks, 2 bookcases, 1 file cabinet,
      Line from Schedule A/B: 6.1

      6 TVs, 1 DVD, 1 sound bar, 2 pcs, 1                              $1,500.00                                 $1,500.00     Tex. Prop. Code §§
      printer, 2 cell phones, 2 ipads,                                                                                         42.001(a)(1), (2), 42.002(a)(1)
      Line from Schedule A/B: 7.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      Sports Memorabilia;                                              $1,000.00                                 $1,000.00     Tex. Prop. Code § 43.001
      Line from Schedule A/B: 8.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      1 treadmill, 2 golf club sets                                       $100.00                                  $100.00     Tex. Prop. Code §§
      Line from Schedule A/B: 9.1                                                                                              42.001(a)(1), (2), 42.002(a)(7)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                          Case 20-30162 Document 26 Filed in TXSB on 02/12/20 Page 2 of 2

 Debtor 1    Jon Steven Steidl
 Debtor 2    Denise Anne Steidl                                                                          Case number (if known)     20-30162
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     5 suits, 4 sports coats, 1 blazer, 10                               $400.00                                   $400.00        Tex. Prop. Code §§
     slacks, 6 jeans, 10 tshirts, 20 polo                                                                                         42.001(a)(1), (2), 42.002(a)(5)
     shirts, 20 dress shirts, 5 sweaters, 10                                               100% of fair market value, up to
     jackets, 8 dress shoes;                                                               any applicable statutory limit

     2 dresses, 3 pantsuits, 3 blazers, 10
     slacks, 5 jeans, 20 tshirts, 10
     blouses, 10 sweaters, 10 jackets, 20
     shoes,
     Line from Schedule A/B: 11.1

     2 watches, 2 wedding rings, 3                                    $2,000.00                                  $2,000.00        Tex. Prop. Code §§
     necklaces, 3 gold rings, 10 gold                                                                                             42.001(a)(1), (2), 42.002(a)(6)
     earrings, 1 tennis bracelet, costume                                                  100% of fair market value, up to
     jewelry;                                                                              any applicable statutory limit
     Line from Schedule A/B: 12.1

     1 dog                                                                $10.00                                    $10.00        Tex. Prop. Code §§
     Line from Schedule A/B: 13.1                                                                                                 42.001(a)(1), (2), 42.002(a)(10)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
